Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Sylvia Wright and All Occupants,                      Appeal from the County Court at Law No.
Appellants                                            2 of Denton County, Texas (Tr. Ct. No.
                                                      CV-2021-00853-JP).           Memorandum
No. 06-21-00048-CV         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Burgess and Justice Stevens
HPA Texas Sub 2016 ML LLC, Appellee                   participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED JULY 13, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk